Citation Nr: 1036942	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos exposure. 

2.  Entitlement to service connection for a disorder manifested 
by left swollen veins. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1972.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In a June 2009 decision, the Board continued to deny the claims 
seeking service connection for hypertension, bilateral knee 
arthritis, chronic sinus disorder, left foot edema, chronic ear 
infections, hearing loss, and diabetes mellitus.  These matters 
are no longer on appeal.  At the same time, the Board remanded 
the claims seeking service connection for COPD, left swollen 
veins, and tinnitus for further development. 


FINDINGS OF FACT

1.  The Veteran's COPD did not first manifest in service and has 
not otherwise been shown to be etiologically related to service, 
including any asbestos exposure.

2.  The Veteran's disorder manifested by left swollen veins did 
not first manifest in service and has not otherwise been shown to 
be etiologically related to service.

3.  The Veteran's tinnitus did not first manifest in service and 
has not otherwise been shown to be etiologically related to 
service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303 (2009).

2.  A disorder manifested by left swollen veins was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. §  3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  Also, 
certain chronic diseases, including cardiovascular diseases, may 
be presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, supra. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
records, and medical records.  Although this Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

A.  COPD

The Veteran contends that his COPD is related to service, 
including asbestos exposure therein.  Specifically, on his 
October 2005 notice of disagreement, he reported that there was 
asbestos wrapped piping in the berthing space where he slept on 
the USS Ranger.  He believed that at some point while he was 
aboard the ship the asbestos was removed.  

With regard to arguments raised as to asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has issued 
a circular on asbestos-related diseases.  DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on exposure 
to asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The aforementioned 
provisions of M21-1 have been rescinded and reissued as amended 
in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to Asbestos."  
The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze an appellant's claim of entitlement 
to service connection for asbestosis or asbestos- related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  An asbestos- related 
disease can develop from brief exposure to asbestos or as a 
bystander.  The guidelines identify the nature of some asbestos-
related diseases. The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.

The Court has further held that in adjudicating asbestos-related 
claims, it must be determined whether development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  The Manual guidelines provide, 
in part, that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
disease; that rating specialists are to develop any evidence of 
asbestos exposure before, during and after service; and that a 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.

A review of the service treatment records (STR's), including a 
December 1971 separation examination, are negative for any 
complaints, treatment, or diagnoses relating to a respiratory 
disorder.  A clinical evaluation of the lungs and chest at the 
time of separation was normal.  Service personnel records showed 
that the Veteran served aboard the USS Ranger.  There was no 
documentation of any asbestos exposure.  

Post service medical records included a January 1994 a chest x-
ray from Jefferson Memorial Hospital that revealed a mild 
coarsening of the bronchovascular lung markings, but no focal 
infiltrate, atelectasis or pneumothorax was demonstrated.  

Treatment records from the Martinsburg, West Virginia VA Medical 
Center (VAMC) included an August 2002 chest x-ray that revealed 
mild COPD.  There was no active pulmonary infiltrate.  

April 2006 statements from the Veteran's spouse and employer 
reported that the Veteran had episodes of having a hard time 
catching his breath during various activities.

On January 2010 VA examination, it was noted that the claims file 
was reviewed.  The Veteran reported that he started to notice 
shortness of breath during the summer months in 2008 and 2009, in 
which he was told that he had COPD.  Prior to that time, he had 
mild shortness of breath for about five years.  He noticed an 
increase in shortness of breath when he used cleaning solutions 
and bleach.  He reported a history of asbestos exposure in the 
military.  He indicated that he was on a ship that had asbestos 
in the insulation, which was eventually removed from the pipes.  
Although he was not involved with the removal of the asbestos and 
he did not work with asbestos, he served on that ship for eight 
to nine months.  He also reported that he quit smoking in 1988 or 
1989.  Prior to quitting, he smoked one pack per day for 25 
years.  His family history was negative for a lung condition.  He 
stated that he worked with horses for many years.  There was no 
history of hospitalization or surgery, or respiratory trauma or 
swelling.  The examiner noted that the Veteran had a positive 
history of hypertension and dyspnea.  Continuous medication was 
required for his hypertension.  He had dyspnea on moderate 
exertion.  

A review of a September 2008 CT chest and abdomen x-ray results 
revealed no evidence of pleural plaque formation or 
calcification.  The impression was multiple calcified lymph nodes 
within the mediastinum that were stable relative to the prior 
study in July 2007.  The lungs were clear.  There was no CT 
evidence of asbestos exposure.  The July 2007 CT chest results 
revealed mild hyper-aeration without discrete emphysematous 
changes noted in the chest.  No other parenchymal or pleural 
abnormalities were seen.  A July 2007 chest x-ray revealed 
moderate COPD.  Pulmonary function tests at the time of the 
January 2010 VA examination showed that there was a minimal 
obstructive lung defect with diminished diffusion capacity.  The 
Veteran was diagnosed with mild COPD.  

After reviewing the Veteran's claims file including his STR's, 
the examiner restated the Veteran's reported history and noted 
that the Veteran's STR's showed that he did serve on the USS 
Ranger.  There was no specific documentation of asbestos exposure 
or any other exposure in service.  The examiner used several 
references and noted that definite risk factors for COPD included 
smoking and increased airway responsiveness.  Smoking was the 
overwhelmingly prevalent and most well-recognized cause of COPD.  
Environmental factors were not definitive risks.  There was 
nothing specific in relation to asbestos exposure (as it related 
to COPD).  The references reported that asbestos exposure was 
etiologically linked to the following diseases: asbestosis, 
pleural disease, and malignancies (non-small cell and small cell 
carcinoma of the lung as well as malignant mesotheliomas).  
Asbestos exposure was not linked to or an etiologic cause of 
COPD.  

The examiner opined that it was less likely as not (<50/50) that 
the Veteran's COPD was due to or related to asbestos in service.  
He reasoned that the Veteran had a history of smoking and smoking 
was the overwhelmingly prevalent and most recognized cause of 
COPD.  There was no evidence of asbestosis on CT scan or prior 
chest x-ray.  A history of asbestos exposure itself was not known 
to be an etiologic cause for COPD.  There were other causes that 
were primary risk factors (i.e. cigarette smoking, airway 
hyperresponsiveness, and genetic influences).     

Based on review of the evidence of record, even if the Board were 
to concede the Veteran's claims of exposure to asbestos during 
service (see McGinty, 4 Vet. App. at 432) are plausible, the 
claim of service connection for COPD must still be denied.

As detailed, the VA and private medical records on file do not 
reflect treatment for asbestosis or an asbestos-related lung 
disease.  The Veteran has been treated for COPD, and the January 
2010 VA examiner found that there was no evidence of asbestosis 
and no evidence of asbestos exposure based on CT scans of the 
chest in July 2007 and September 2008.  Regardless, a history of 
asbestos exposure itself was not known to be an etiologic cause 
for COPD.  The VA examiner opined that it was less likely as not 
(<50/50) that the Veteran's COPD was due to or related to 
asbestos in service.  He reasoned that the Veteran had a history 
of smoking and smoking was the overwhelmingly prevalent and most 
recognized cause of COPD.  Thus, even assuming that the Veteran 
was exposed to asbestos in service, there is a clear 
preponderance of evidence that his COPD is not due to such 
exposure.

As there is no evidence that the Veteran has an asbestos related 
lung disability, the Board has also considered whether his COPD 
is otherwise related to service.  This disability was first shown 
decades after separation from active service, and there is no 
objective medical evidence to reflect that the Veteran's COPD is 
due to service. As detailed, on separation from service, the 
examination report was negative for any respiratory 
symptomatology or disability.  The January 2010 examiner reviewed 
the Veterans STR's and post service records and concluded that 
the Veteran had a history of smoking and smoking was the 
overwhelmingly prevalent and most recognized cause of COPD.  

The Board is cognizant of the fact that the Veteran feels he has 
symptoms and/or medical disabilities due to exposure to asbestos 
during service; however, he lacks the medical expertise necessary 
to diagnose a specific medical disability or conclude any 
condition is etiologically related to asbestos exposure.  Even 
medical experts require pulmonary function testing, x-rays and 
other diagnostic measures to correctly identify the nature of 
pulmonary disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6604 
(the diagnostic criteria for COPD, incorporating pulmonary 
function test results); see also Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007).  The Board is not necessarily concluding 
that he was not exposed to asbestos during service, but without 
medical evidence of a disability due to that exposure, the claim 
must be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.

The preponderance of the evidence establishes that the Veteran's 
COPD is not due to exposure to asbestos in service, and there is 
otherwise no probative evidence of a nexus between the Veteran's 
disability and his active service.  Thus, service connection is 
not warranted, and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  A Disorder Manifested by Left Swollen Veins

The Veteran contends that his current disorder manifested by left 
swollen veins disorder is related to his military service.  

A review of the STR's, including a December 1971 separation 
examination, shows no evidence of any complaints, treatment, or 
diagnoses relating to varicose veins or swollen veins.  A 
clinical evaluation of the vascular system, feet, and lower 
extremities at the time of separation was normal.  

Post service medical records included an October 1996 treatment 
record from Jefferson Memorial Hospital for left thigh strain, 
but there was no documentation of swollen veins.  

An April 2001 treatment record from Martinsburg VAMC revealed 
left lower leg varicose vein.  

Statements received in April 2006 from the Veteran's wife, 
daughter, and employer indicated that the Veteran's leg condition 
has become worse, was painful, and interfered with his ability to 
such things as playing with his grandchildren and walking horses.  

On January 2010 VA examination, the Veteran reported that he was 
found to have a prominent vein in the left leg area about 10-15 
years ago.  He was given a "Ted Hose" and continued to use the 
stocking the intermittently.  He reported that he also had some 
intermittent swelling in the left foot.  There was no history of 
vascular trauma, neoplasm, aneurysm, arteriosclerosis obliterans, 
thromboangiitis obliterans, or arteriovenous fistula.  There was 
a history of varicose veins in the left and right lower legs.  On 
examination, there were visible and palpable varicose veins in 
both lower extremities from below both knees up to the ankle area 
that was more prominent on the left lower extremity.  The 
examiner noted that the claims file was reviewed and summarized 
the Veteran's past medical history.  The examiner opined that it 
was less likely as not (<50/50) that the Veteran's left swollen 
veins disorder or left lower leg varicose veins, or varicose 
veins of the lower extremities were due to or related to service.  
The examiner reasoned that there was no documentation of the 
Veteran having any left leg condition or varicose veins, or other 
findings in the lower extremities as per his separation physical.  
There was no documentation of any other lower leg or left lower 
leg condition in service.  There was no documentation of any 
lower leg or left lower leg condition soon after discharge from 
service and that the first documentation of varicose veins was 
noted almost 30 years after discharge from service.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's disorder manifested by left swollen veins was caused or 
aggravated by his active duty service.  Although the Veteran has 
a current diagnosis of varicose veins of the left lower 
extremity, only the first element of service connection has been 
satisfied.  However, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000).  

In this case there is no medical opinion of record showing a 
relationship between the Veteran's disorder manifested by left 
swollen veins and his military service.  

The Board observes that the Court has determined that varicose 
veins are capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303, 308-09 (2007).  As such, the Veteran's lay 
contentions as to varicose veins represent competent evidence.

This case is distinguishable from Barr, however.  The Veteran has 
not asserted continuity of varicose veins or swollen left veins 
symptomatology since service.  Rather, in his January 2005 formal 
claim for left swollen veins, he reported that the disability 
began in 2003 and during his January 2010 VA examination he 
reported that the prominent vein in the left leg area began 10-15 
years ago.  As to the Veteran's own lay opinion, he has not 
asserted continuity of symptomatology since service but has 
instead attributed the disability to service.  On his October 
2005 notice of disagreement, he reported that he believed the 
swelling of his foot and leg was caused by working on the steel 
ship landing deck as well as working on concrete floors at the 
training center during service.  He indicated that his legs did 
not hurt him right away but after time he felt that the years 
working on those floors caused swelling and pain that he now has 
every day.  In essence, he has provided a causation opinion.  
However, he not been shown to possess the requisite medical 
training, credentials, or other expertise needed to render a 
competent opinion as to medical causation absent continuity of 
symptomatology.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a disorder manifested 
by left swollen veins, and this claim must be denied.  38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.

C.  Tinnitus

The Veteran contends that his current tinnitus disorder is 
related to his military service.  

A review of the STR's, including a December 1971 separation 
examination, discloses no evidence of any complaints, treatment 
or diagnoses relating to tinnitus.  A clinical evaluation of the 
ears at separation was normal.  

Post service medical records are negative for any complaints, 
treatment, or diagnoses relating to tinnitus. 

On January 2010 VA examination, it was noted that the claims file 
was reviewed.  The Veteran had complaints of bilateral tinnitus.  
The Veteran reported that he served as an aviation electrician in 
service and was exposed to noise from jet engines.  There was no 
history of post military occupational noise exposure.  Post 
military recreational noise exposure included hunting once or 
twice a year.  There was no history of head or ear trauma.  He 
reported a history of ear infections.  He was medicated for 
hypertension and diabetes.  A review of medications revealed that 
he was taking hydrochlorothiazide, which could cause tinnitus.  
The Veteran reported that he gradually became aware of his 
tinnitus about 10 to 15 years ago.  He reported that his tinnitus 
was not constant, but was recurrent.  Tinnitus occurred once or 
twice a month and lasted for one to two hours at a time.  The 
examiner opined that the Veteran's bilateral tinnitus was less 
likely as not (less than 50/50 probability) caused by or a result 
of military noise exposure.  The examiner reasoned that the 
tinnitus was most likely caused by or the result of the Veteran's 
other health problems and/or medications.  As stated in, 
"Tinnitus: Theory and Management" by Snow, p. 207, "medical 
problems []e.g. diabetes, hypertension . . . may also contribute 
to produce tinnitus."  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's tinnitus was caused or aggravated by his active duty 
service.  Although the Veteran has a current diagnosis of 
tinnitus, only the first element of service connection has been 
satisfied.  However, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, supra.

In this case there is no medical opinion of record showing a 
relationship between the Veteran's tinnitus and his military 
service.  

The Board observes that the Court has determined that, for 
tinnitus, a Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  As such, the Veteran's lay contentions 
as to tinnitus represent competent evidence.

This case is distinguishable from Charles, however.  The Veteran 
has not asserted continuity of tinnitus symptomatology since 
service.  Rather, in his January 2005 formal claim for tinnitus, 
he reported that the disability began in November 1991 (19 years 
after service) and during his January 2010 VA examination he 
reported that the tinnitus began 10-15 years ago.  As to the 
Veteran's own lay opinion, he has not asserted continuity of 
symptomatology since service but has instead attributed the 
disability to service.  On his October 2005 notice of 
disagreement, he reported that he believed the ringing in his 
ears was caused by working with jet planes.  When he was in the 
Navy, he worked very closely to jet planes.  In essence, he has 
provided a causation opinion.  However, he not been shown to 
possess the requisite medical training, credentials, or other 
expertise needed to render a competent opinion as to medical 
causation absent continuity of symptomatology.  See Routen v. 
Brown, 10 Vet. App. At 186.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus, and this 
claim must be denied.  38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.

II.  Duties to Notify & Assist

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VCAA and its implementing 
regulations provide that, upon the submission of a substantially 
complete application for benefits, VA has an enhanced duty to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  In particular, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in March 2005, which fully addressed what evidence was required 
to substantiate the claims and the respective duties of VA and a 
claimant in obtaining evidence.  Additionally, the March 2005 
letter asked the Veteran to provide answers to a series of 
questions relating to asbestos exposure.  The RO also sent the 
Veteran letters in December 2006 and July 2009 advising him that 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  The claims 
were subsequently readjudicated in a June 2010 statement of the 
case.  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim on appeal.  First, the 
Veteran's service treatment records (STRs) are on file, and the 
claims file contains medical records from those VA and non-VA 
medical providers that the Veteran identified as having relevant 
records.  The Veteran and representative have not identified, and 
the file does not otherwise indicate, that any other VA or non-VA 
medical providers have additional pertinent records that should 
be obtained before the appeal is adjudicated by the Board.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran was afforded VA examinations in January 2010 
to determine whether his COPD, tinnitus, and left swollen veins 
were related to service, and whether his COPD was related to any 
asbestos exposure during service.  The Board finds that the VA 
examinations are adequate because it they were  upon a review of 
the claims file and examination, consideration of the Veteran's 
pertinent medical history, his lay assertions and current 
complaints, and because it describes the etiology of COPD, 
tinnitus, and left swollen veins in detail sufficient to allow 
the Board to make a fully informed determination.  Barr v. 
Nicholson, supra.

For these reasons, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claims, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist in the development of evidence necessary 
to substantiate the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Board also finds that there was substantial compliance with 
the June 2009 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  In particular, the Board directed the AMC/RO to 
develop evidence of whether the Veteran was exposed to asbestos 
in service.  To that end, all available requested records 
relating to asbestos exposure and jobs the Veteran performed 
where sent in July 2009.  The June 2010 supplemental statement 
indicates that the STR's did not contain any indication that the 
Veteran was exposed to asbestos and a CT scan was negative for 
asbestosis.  Regardless, as asbestos exposure has been conceded 
by the Board and was considered by the January 2010 VA examiner 
when he provided an opinion, a formal determination regarding the 
extent to which the Veteran's duties would have exposed him to 
asbestos (as directed in the June 2009 Board remand) would have 
no bearing on the Veteran's claim.  The June 2009 remand also 
directed the AMC/RO to schedule the Veteran for VA examination to 
determine whether the Veteran's COPD, tinnitus, and left swollen 
vein disorder was at least as likely as not related to the 
Veteran's service, or whether his COPD was related to asbestos 
exposure.  As indicated, these instructions were completed when 
the Veteran underwent VA examinations in January 2010.  
Accordingly, the June 2009 remand directives have been 
substantially complied with, and, therefore, no further remand is 
necessary.  Id.

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.




ORDER

Service connection for COPD, claimed as due to asbestos exposure 
is denied. 

Service connection for a disorder manifested by left swollen 
veins is denied. 

Service connection for tinnitus is denied.   


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


